Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Faler (US 2009/0158779), Costello (US 2010/0281922) and Okada (US 2016/0229734).
Although Faler teaches a method of producing an optical fiber by drawing, cooling, coating, and curing a coated fiber, and includes a step of adjusting a temperature of the bare optical fiber in a temperature adjusting unit; Faler teaches that the temperature adjusting unit is located above a non-contact direction changer and does not teach or suggest a temperature adjusting unit located below a non-contact direction changer.
Although Costello teaches a method of producing an optical fiber by drawing, cooling, coating, and curing a coated fiber, and includes a step of adjusting a temperature of the bare optical fiber in a temperature adjusting unit; Costello teaches that the temperature adjusting unit is located next to the non-contact direction changer and does not teach or suggest a temperature adjusting unit located below a non-contact direction changer.
Although Okada teaches a method of producing an optical fiber by drawing, cooling, coating, and curing a coated fiber, and includes a step of adjusting a temperature of the bare optical fiber in a temperature adjusting unit; Okada teaches that the temperature adjusting unit includes non-contact direction changers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741